             Case 1-17-42185-ess         Doc 42     Filed 05/22/19      Entered 05/23/19 00:19:39

                                      United States Bankruptcy Court
                                      Eastern District of New York
In re:                                                                                  Case No. 17-42185-ess
Anthony Iarrobino,, Jr.                                                                 Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0207-1           User: adobson                Page 1 of 2                   Date Rcvd: May 20, 2019
                               Form ID: 318DI7              Total Noticed: 51


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 22, 2019.
db             #Anthony Iarrobino,, Jr.,    99 Northern Blvd,     Staten Island, NY 10301-4123
aty            +Rosen Kantrow & Dillon PLLC,     38 New Streeet,    Huntington, NY 11743-3463
smg            +NYC Department of Finance,    345 Adams Street,     Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9013788         Amos Weinberg,   726 Somerset Dr S,     Great Neck, NY 11020
9013792         Cameron K Rokhsar, MD PC,    901 Stewart Ave Ste 240,     Garden City, NY 11530-4885
9019039        +Carrington Mortgage Services, LLC,     c/o Shapiro, DiCaro & Barak, LLC,
                 One Huntington Quadrangle,     Suite 3N05,   Melville, NY 11747-4468
9013796         Customers Bank,    c/o Saldutti, LLC,    800 Kings Hwy N Ste 300,     Cherry Hill, NJ 08034-1511
9033394        +Customers Bank,    c/o Saldutti Law Group,    800 N Kings Highway,     Suite 300,
                 Cherry Hill, NJ 08034-1511
9013799         Document Solutions,    151 Sumner Ave,    Kenilworth, NJ 07033-1316
9013800         Fruchter & Associates,    535 Boulevard,    Kenilworth, NJ 07033-1668
9013801         Greenberg Grant & Richards Inc,     5858 Westheimer Rd Ste 500,     Houston, TX 77057-5645
9156968        +Intek Auto Leasing, Inc.,    c/o DL Thompson Law, PC,     PO Box 679,    Allenwood, NH 08720-0679
9013802         Intek Auto leasing, Inc,    c/o Donna L Thompson, Esq.,     PO Box 679,
                 Allenwood, NJ 08720-0679
9013804         Kia Motors Finance,    PO Box 660891,    Dallas, TX 75266-0891
9013803         Kia Motors Finance,    10550 Talbert Ave,    Fountain Valley, CA 92708-6031
9013806         Law Office of Kathleen R. Wall,     2640 Highway 70 Ste 9A,    Manasquan, NJ 08736-2611
9013807         Mullooly Jeffery Rooney & Flynn,     6851 Jericho Tpke Ste 220,     Syosset, NY 11791-4449
9047924        +New York City Water Board,    Andrew Rettig,     Assistant Counsel,    59-17 Junction Boulevard,
                 Elmhurst, NY 11373-5188
9013809         RMS - Grainer,   PO Box 5471,     Mount Laurel, NJ 08054-5471
9013810         Service Concrete Co.,    17-68 River Rd,    Fair Lawn, NJ 07410-1206
9013811         State of Delaware,    Division of Corporations,     PO Box 5509,    Binghamton, NY 13902-5509
9013812         Taylor Oil Company,    PO Box 974,    Somerville, NJ 08876-0974
9013814        +Tesser & Cohen,    946 Main St,    Hackensack, NJ 07601-5100
9013816         The Leviton Law Firm LTD,    3 Golf Ctr Ste 361,     Hoffman Estates, IL 60169-4910
9013817         The Phillips companies,    PO Box 160,    Sparta, NJ 07871-0160
9013818         The Silvi Group Companies,      355 Newbold Rd,    Fairless Hills, PA 19030-4313
9013819        +Thompson Materials Corp,    15 Leslie Ct,    Whippany, NJ 07981-1646
9187559        +United Rentals,    15 Ives Road,    Hewlett, NY 11557-2034
9013823         Wharton,   7724 Crescent Boulevard Rte # 130,      Pennsauken, NJ 08113

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +EDI: BDJDOYAGA.COM May 20 2019 23:08:00      David J Doyaga,    26 Court Street,    Suite 1002,
                 Brooklyn, NY 11242-1110
tr             +EDI: BDJDOYAGA.COM May 20 2019 23:08:00      David J. Doyaga,    26 Court Street,    Suite 1601,
                 Brooklyn, NY 11242-1116
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov May 20 2019 19:32:11
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov May 20 2019 19:31:18
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,     New York, NY 10014-9449
9013787         EDI: AMEREXPR.COM May 20 2019 23:08:00      American Express,    PO Box 1270,
                 Newark, NJ 07101-1270
9013791         EDI: BANKAMER.COM May 20 2019 23:08:00      Bk of Amer,    PO Box 982238,
                 El Paso, TX 79998-2238
9013789         EDI: BANKAMER.COM May 20 2019 23:08:00      Bank of America,    NC4-105-03-14,    PO Box 26012,
                 Greensboro, NC 27420-6012
9013793        +E-mail/Text: bankruptcy@cavps.com May 20 2019 19:31:35       Capital One,
                 c/o Calvary Portfolio Services,    500 Summit Lake Dr Ste 400,    Valhalla, NY 10595-2321
9013794         E-mail/Text: bankruptcy@cavps.com May 20 2019 19:31:35       Cavalry Portfolio Serv,
                 PO Box 27288,   Tempe, AZ 85285-7288
9147036        +E-mail/Text: bankruptcy@cavps.com May 20 2019 19:31:35       Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
9013795         EDI: RCSFNBMARIN.COM May 20 2019 23:08:00      Credit One Bank,    PO Box 60500,
                 City of Industry, CA 91716-0500
9013797         EDI: DISCOVER.COM May 20 2019 23:08:00      Discover Fin Svcs LLC,    PO Box 15316,
                 Wilmington, DE 19850-5316
9013798         EDI: DISCOVER.COM May 20 2019 23:08:00      Discover Financial,    PO Box 3025,
                 New Albany, OH 43054-3025
9013805         EDI: FORD.COM May 20 2019 23:08:00      Kia Motors Finance,    PO Box 20825,
                 Fountain Valley, CA 92728-0825
9189588         EDI: RESURGENT.COM May 20 2019 23:08:00      LVNV Funding, LLC its successors and assigns as,
                 assignee of New Century Financial,    Services Inc.,   Resurgent Capital Services,
                 PO Box 10587,   Greenville, SC 29603-0587
9013808         E-mail/Text: nys.dtf.bncnotice@tax.ny.gov May 20 2019 19:32:11
                 New York State Dept of Taxation & Financ,    PO Box 5300,    Albany, NY 12205-0300
                 Case 1-17-42185-ess              Doc 42        Filed 05/22/19          Entered 05/23/19 00:19:39




District/off: 0207-1                  User: adobson                      Page 2 of 2                          Date Rcvd: May 20, 2019
                                      Form ID: 318DI7                    Total Noticed: 51


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
9013813         EDI: TDBANKNORTH.COM May 20 2019 23:08:00      TD Bank,   PO Box 9547,
                 Portland, ME 04112-9547
9013820         EDI: TFSR.COM May 20 2019 23:08:00      Toyota Financial Services,   PO Box 9490,
                 Cedar Rapids, IA 52409-9490
9013821         EDI: TFSR.COM May 20 2019 23:08:00      Toyota Motor Credit,   PO Box 8026,
                 Cedar Rapids, IA 52408-8026
9013815         E-mail/Text: BANKRUPTCYNOTICE@CSCINFO.COM May 20 2019 19:30:59      The Company Corporation,
                 2711 Centerville Rd Ste 420,   Wilmington, DE 19808-1660
9164740         EDI: BL-TOYOTA.COM May 20 2019 23:08:00      Toyota Motor Credit Corporation,
                 c/o Becket and Lee LLP,   PO Box 3001,    Malvern PA 19355-0701
                                                                                              TOTAL: 21

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9013822*        ++TOYOTA MOTOR CREDIT CORPORATION,    PO BOX 8026,    CEDAR RAPIDS IA 52408-8026
                 (address filed with court: Toyota Motor Credit Co,      90 Crystal Run Rd,
                   Middletown, NY 10941-7101)
9164741*          Toyota Motor Credit Corporation,    c/o Becket and Lee LLP,    PO Box 3001,
                   Malvern PA 19355-0701
9013790         ##Becker Rodman And Associates,    1468 E Lebanon Rd,    Dover, DE 19901-5833
                                                                                                                    TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 22, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 20, 2019 at the address(es) listed below:
              Avrum J Rosen   on behalf of Plaintiff     David J Doyaga, Sr. as Chapter 7 Trustee for the Estate
               of Anthony Iarrobino, Jr., arosen@rkdlawfirm.com,
               fkantrow@rkdlawfirm.com;ddobbin@rkdlawfirm.com;emeade-bramble@rkdlawfirm.com;ajrlaw@aol.com
              Avrum J Rosen   on behalf of Trustee David J. Doyaga arosen@rkdlawfirm.com,
               fkantrow@rkdlawfirm.com;ddobbin@rkdlawfirm.com;emeade-bramble@rkdlawfirm.com;ajrlaw@aol.com
              David J Doyaga    on behalf of Trustee David J. Doyaga david.doyaga.sr@gmail.com,
               NY98@ecfcbis.com,carolina@doyagalawfirm.com
              David J. Doyaga    david.doyaga.sr@gmail.com, NY98@ecfcbis.com,carolina@doyagalawfirm.com
              Kevin Zazzera     on behalf of Debtor Anthony Iarrobino,, Jr. kzazz007@yahoo.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Robert L Saldutti    on behalf of Creditor    Customers Bank rsaldutti@saldutticollect.com
              Shari S Barak   on behalf of Creditor    Carrington Mortgage Services, LLC as servicer for
               Deutsche Bank National Trust Company, as Trustee for Carrington Mortgage Loan Trust, Series
               2005-FRE1 Asset-Backed Pass-Through Certificates sbarak@logs.com, NYBKCourt@logs.com
                                                                                              TOTAL: 8
              Case 1-17-42185-ess                     Doc 42   Filed 05/22/19     Entered 05/23/19 00:19:39


Information to identify the case:
Debtor 1              Anthony Iarrobino, Jr.                                    Social Security number or ITIN   xxx−xx−0787
                      First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−17−42185−ess




Order of Discharge of Debtor(s)                                                                                  Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Anthony Iarrobino, Jr.




                                                                       BY THE COURT:


           Dated: May 20, 2019                                         s/ Elizabeth S. Stong
                                                                       United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DI7                     Chapter 7 Order of Discharge of Debtor(s)                           page 1
          Case 1-17-42185-ess          Doc 42     Filed 05/22/19       Entered 05/23/19 00:19:39


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named in the order. This order does not close or
dismiss the case, and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DI7           Chapter 7 Order of Discharge of Debtor(s)                       page 2
